Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley, US PGPub 2013/0192899, in view of Peterson, USP 8,651,743 (published earlier as US PGPub 2012/0281938).
	Regarding claim 1, Cooley discloses a bearing apparatus, comprising a first bearing assembly (stator 556, Figures 5A and 5B, paragraph [0065]) including: a first support ring (502); and a plurality of tilting pads each of which includes a superhard bearing element having a superhard bearing surface (516), each of the plurality of tilting pads tilted and/or tiltably secured relative to the first support ring (paragraph [0065]); and a second bearing assembly (rotor 554) including: a continuous superhard bearing element including a continuous superhard bearing surface (paragraph [0066]) that generally faces the superhard bearing element of each of the plurality of tilting pads, the continuous superhard bearing element having a maximum lateral width greater than about 12.7 cm [127mm]. Paragraph [0048] describes tilting pad used in bearing systems 
	However Cooley does not disclose that the continuous superhard bearing element is a single superhard bearing element with an annular bearing surface.
	Peterson illustrates a similar configuration of interconnected parts that form the continuous superhard bearing element as that shown in Cooley (see Figures 6a in Cooley and Figure 6a of Peterson), however Peterson further teaches that the annular superhard bearing element (as shown in figure 6a) can be segmented or formed as a single material (single superhard bearing element, see column 15, lines 59-64).
	It would have been obvious to one having ordinary skill in the art at the time of filing to modify Cooley and make the segmented ring as a single piece/material, as taught by Peterson, since substituting between different known configurations for the bearing element (segmented or one piece) is within the level of ordinary skill and provides the same predictable result of providing an annular bearing surface for supporting an opposed element, regardless if it is a single piece or segments connected together the bearing will function the same.  In addition forming parts previously interconnected but separate into one piece has been found to be a matter of obvious 
	Regarding claim 2, Cooley discloses that the superhard hard bearing surface of at least of the plurality of tilt pads includes polycrystalline diamond (see at least paragraph 0048, note the list of claim 2 states “at least one” by having the first material listed Cooley anticipates this claim).
	Regarding claims 3-5, the range of widths of Cooley is 50-1000mm or 5-100cm, corresponding to the ranges claimed.
Regarding claims 6 and 7, Cooley discloses the superhard bearing element of at least one of the plurality of tilting pads include a superhard table bonded to a substrate wherein the superhard table includes polycrystalline diamond (see paragraph 0064).
	Regarding claim 8, Cooley discloses that the continuous superhard bearing surface includes silicon carbide (see paragraph 0033 and paragraph 0066 which states the continuous surface can have the same material composition).
	Regarding claim 9, Cooley discloses that the continuous superhard bearing surface includes at least one additional material to the silicon carbide, that at least one additional material including diamond (see paragraph 0033 disclosing silicon carbide that bonds diamond grains, the diamond grains being an additional material)
	Regarding claim 11, Cooley discloses the continuous superhard bearing surface of the continuous superhard bearing element and the superhard bearing surface of at least one of the plurality of tilting pads comprise different materials (see paragraph 0033).

	Regarding claim 13, Cooley discloses at least one of the superhard bearing surfaces of at least one of the plurality of tilting pads or the continuous superhard bearing element includes a coating (paragraph 0059).
	Regarding claim 17, Cooley discloses the continuous superhard bearing element brazed to a second support ring (see paragraph 0056).
	Regarding claim 18, Cooley discloses that the first bearing assembly is a stator (556) and the second bearing assembly is a rotor (554).
	Regarding claim 19, the method steps claimed are encompassed by the structure discloses by Cooley in view of Peterson, as outlined above as the claim only defines one step, that being rotating a rotor relative to a stator which occurs during operation in Cooley.	
	
Claims 14-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley, US PGPub 2013/0192899, in view of Peterson, USP 8,651,743, and further in view of Sexton et al. US 8,789,281.
Regarding claim 14, Cooley does not disclose that one of the bearing surfaces has a surface finish of less than about 0.89µm.
Sexton teaches a bearing surface formed of polycrystalline diamond manufactured with a surface finish of at least about 20 microinches (col. 2, lines 20-23, equal to 0.508µm).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the bearing surfaces of Cooley with a desired surface finish, including a known roughness of 0.89µm as taught by Sexton, for the predictable result of reducing friction and prolonging the life of the bearing.  Moreover, selecting the optimum surface finish would have been well within the level of one of ordinary skill in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regards to claims 15 and 16, Cooley in view of Sexton does not specifically discloses a range of 0.13-0.25µm or less than 0.064µm.
However Sexton further teaches that the surface roughness can be 0.1-10 microinches [0.00254-0.254 µm] after wear-in (column 6, lines 41-47).
However, it would have been further obvious to one of ordinary skill in the art at the time the application was filed to form the bearing surfaces of with a desired surface finish [including providing an initial wear-in to set a final Ra) for the predictable result of reducing friction and prolonging the life of the bearing.  Moreover, selecting the optimum surface finish would have been well within the level of one of ordinary skill in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 20, Cooley in view of Peterson, as indicated in the rejection of claim 1 above, discloses all of the corresponding structure and thus the steps of forming the continuous surface, forming a hole in the center of the continuous surface (Cooley illustrates a ring thus a hole has been formed), providing a support ring, attaching the bearing element to the ring in a recess of the support ring (see Figure 5b showing the recess in 554) have all be carried out.  The claim does not set forth any particular processes and thus cover all forms of making and assembly a final structure.
Cooley does not disclose smoothing the continuous superhard bearing surface to a surface finish of less than 0.64µm.
Sexton teaches a bearing surface formed of polycrystalline diamond manufactured with a surface finish of at least about 20 microinches (col. 2, lines 20-23, equal to 0.508µm) and further smoothing by wear-in (column 6, lines 41-47).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the bearing surfaces of Cooley with a desired surface finish, including a known roughness of 0.64µm as taught by Sexton, for the predictable result of reducing friction and prolonging the life of the bearing.  Moreover, selecting the optimum surface finish would have been well within the level of one of ordinary skill in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also it is noted that the 
Regarding claim 21, Cooley further discloses that forming the bearing element includes forming a continuous superhard bearing surface from a polycrystalline diamond table that is bonded to a substrate (as noted above Cooley discloses using PDC mounted on substrate, this can be used or either or both of the bearing elements disclosed which includes the continuous configuration).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive.
Applicant argues beginning on the bottom of page 6 that a prima facie case of obviousness has not been established since it has not been demonstrated that the proposed modification is an obvious matter of design choice.  Applicant further cites Ex parte Gunaseker which explains, in a non-precedential decision, the requirements for “design choice”.
However, the rejection above is not relying on design choice, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), since the fact patterns between the instant application and In re Japikse don’t match.  In re Japikse is concerned with the location of a switch and moving the switch would not change the function.  

In the rejection above a second conclusion of obviousness was also reached in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  In re Larson was specifically concerned with forming in one piece parts that were formally several interconnected pieces and this was concluded to be an engineering choice, not a design choice.  Forming the segmented ring of Peterson into one piece would not change the function of the ring and thus one having ordinary skill in the art could switch between multiple interconnected pieces or one piece without altering the function of the bearing as a whole.
Applicant further argues on page 8 that no reason for the proposed modification has been provided, however KSR concluded that a strict teaching-suggestion-motivation approach is not the only way to establish a prima facie case.  As with the rejection above, the rejection relies on one conclusion of obviousness explicitly addressed in KSR, substituting one known structure for another with predictable results.  In re Larson.
Also on page 8 Applicant reference paragraph 0047 of Cooley which provides a number of reason using PDC elements is difficult.  The paragraph states that providing large pieces, which Applicant is equating to the one piece configuration but not necessarily the case, is difficult and technology/machines to make large pieces may not exist or are costly.  This does not preclude the invention from being obvious.  Cooley is not stating that it cannot be done but is only stating that it is harder to do so or might cost more, this is further evidence that perhaps Cooley did indeed consider the same invention presented by Applicant but avoided doing so because of cost and the state of the technology at the time, however this does not preclude an invention from being obvious to develop when the technology is available or the cost comes down.  The question of obvious is not if it was possible at the time of the prior art but would it have been an obvious change in view of the prior art, in this case Peterson, and possible Cooley, did indeed consider the one piece configuration that Applicant is attempting to rely on distinguish the instant application.  Because Peterson explicitly stated the idea of one piece and Cooley appears to have taught about the feature and is not teaching away from the idea, but is merely stating it may not have been possible because of cost and technology at the time of filing, the invention would indeed be obvious.
In summary the argument spanning pages 6-9 of the remarks is focused on design choice but no rejection based explicitly on design choice has been made and thus the argument is inconsistent with the rejection.
.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES PILKINGTON/Primary Examiner, Art Unit 3656